Title: From Alexander Hamilton to Nathaniel Pendleton, [4 July 1804]
From: Hamilton, Alexander
To: Pendleton, Nathaniel



[New York, July 4, 1804]

I thank you My Dear Sir for your friendly offices in this last critical scene, if such it shall be. Excuse me for having inserted your name as Executor. I fear it may not be in your favor to do much good to my family. But I am sure you will do all the good you can.
Yrs. truly

A H
July 4. 1804


My most interesting papers in regard to my pecuniary affairs will be found
1  in the upper Apartment of Escrutory or Secretary in the Country
2  In a Box with pigeon holes in the room I occupy as an office
3  In the Drawer of Press Be[d] stead in my house in Town

 